Title: From George Washington to Robert Dinwiddie, 23 September 1756
From: Washington, George
To: Dinwiddie, Robert

 

[Mount Vernon, 23 September 1756]
To the Honble Robert Dinwiddie, Esq. Governor of Virginia.Honble Sir,

Under your kind indulgence I came to this place a few days ago, expecting to meet the Executors of my deceased Brother; in order to make a final settlement of his affairs: I was disappointed tho’ in this design, by the Assembly having called away the principal persons concerned; which I was unacquainted with until Jenkins’s return, near about the same time that I got down. I shall remark, in obedience to your Honours request, such things relating to the Virginia regiment as occur to me now, requiring the Assembly’s attention: and if any thing further presents itself, I shall communicate from Winchester, for which place I set out this afternoon. I have often urged, for one thing, the necessity of enforcing the Articles of War in all its parts; where it is not incompatible with the nature of this Service. I have been surprized, as often as I have reflected, and really can not devise any reason why the Assembly should be so much averse to established rules for the regulation of their Forces; which long experience in established armies fully evinces the necessity of. And my surprize is yet encreased, when I consider how cautiously worded the act of Parliament is, to preserve the Rights and Liberties of the people; against the arbitrary proceedings of the military officers—We are under a kind of Regulation at present that renders command extremely difficult and precarious; as no crimes I believe are particularly notified but mutiny & Desertion in the act of assembly, notwithstanding there are many others equally punishable by act of Parliament.
One thing more which particularly requires attention, is the Billeting, quartering and dieting of Soldiers upon the Inhabitants; which in many cases can not be avoided.
I have in several letters to your Honor, expressed my opinion with candour and freedom, about the situation, works, and Garrison at Fort-Cumberland: I shall neverthess (as you command me to lay before your Honor such things as require the assemblys notice) repeat on this occasion my apprehensive fears (once

more[)] for that place; to avoid, if any accident should happen to it, the malicious reflections which inseparably attend misfortunes of the kind. I have upon all occasions said that Fort Cumberland is a place of no strength, and never can be tenable from the badness of the Ground—It is far remote from any of our inhabitants—Exposed to the insults of the Enemy—renders the communication between that & the inhabitants, difficult—and it is not the more convenient for annoying the enemy: Contains all our valuable Stores (save what I have removed to Winchester) and a Garrison of 170 which are too many to be spared from other places, just to defend the Stores at this; and not enough to afford detachments to waylay and surprize the enemy.
I shall therefore beg leave to observe, in regard to Fort Cumberland, that if it is continued, we confined to act defensively, and keep our Forces dispersed as they now are. The place must be fortified with strong works, or else inevitably fall, Garrison and Stores, into the enemys hands. How fatal a stroke! and what noise this will make, the censure of mankind will speedily declare. I enclose your Honor Colonel Stephens letter on this head, in answer to one I wrote to him on the subject.
I did from the beginning express my sentiments against having small Garrisons in a chain of Forts along our Frontiers: Garrisons not sufficient to defend the walls (how then the Inhabitants, when the enemy are about?) and shall now give a few reasons, upon which this opinion was grounded. We have a Frontier of such immense extent, that to build forts at convenient distances, would employ such numbers of men, or divide our Troops into such trifling [numbers], that no one part cou’d defend themselves, much less the Inhabitants, were the Country invaded.
The most effectual way that I can see, tho’ none can answer, while we act defensively; is to have no more than three or four large strong forts, built at convenient distances, upon our Frontiers, in which strong Garrisons must be contained; that parties, able to cope with when they hear of, or do meet the Enemy, may be sent out and these parties in constant succession, to be ranging and securing the Country. Here a difficulty will arise, as others will in every defensive plan that can be offered—

“How are those ranging parties sent out in this manner, & probably remaining on the scout for ten or fourteen days, to be supplied with provisions, the Inhabitants being so thinly settled, and the Forts so far extended?” The difficulty is great, yet not sufficient to render this plan inferior to the former. For, in the other case, when the Enemy is heard of, the Garrison can only send out parties, more fit to reconnoitre, than oppose. These parties if they prove too small (which in all probability they may) are certain of falling a prey to the enemy, whose numbers can not be known until thus proved. I could urge many things more on this head, but believe it useless: What I have already said I hope is sufficient to give your Honor a hint of the matter, and that is all I aimed at. We may form many schemes to defend ourselves; but experience will shew that none but removing the cause will prove effectual. Unless the Assembly concert some measures to augment their Force, the Country I fear must inevitably fall. The Frontiers since this time a twelve-month are totally deserted for fifty miles and upwards quite from north to south; and all below that greatly thinned by the removal of numbers, occasioned in some measure by Maryland & Pennsylvania giving ground so much faster than we do; which exposes a very fine Country of ours on that side, as low as Monocasy in maryland, several miles on this side the Blue-ridge.
I believe I might also add, that no person who regards his character will undertake a command without the means of preserving it; since his conduct is culpable for all misfortunes; and never right, but when successful.
I can not think any number under 2000 men, sufficient to cover our extensive frontiers; and with them it is impossible to prevent misfortunes—however easy the world may think it. What means can be used to raise these men, I know not; unless the listing Servants is thought expedient; and that (alone) will prove ineffectual. Some resolve should be come to, about the ranging Companies—under what regulations those are in Augusta, and what service they have done the Country, I know not. Those on this Quarter have done little service, and amount (both companies) to about 30 men only, at this time. I apprehend it will be thought advisable to keep a Garrison always

at Fort Loudon: For which reason I would beg leave to represent the great nuisance the number of Tipling Houses in Winchester are of to the Soldiers; who by this means in despite of the utmost care and vigilance, are, so long as their pay holds good, incessantly drunk, and unfit for Service. The rates of their liquor are immoderately high and the Publicans throughout the Country charge 1/ per meal, currency, for soldiers diet; and the Country only allows the recruiting officer 8d. per day for the maintenance of a Soldier by which means he loses in proportion as he gets men which is much complained of, and is in reality a discouraging circumstance, meriting redress. The want of a Chaplain does, I humbly conceive, reflect dishonor upon the Regiment, as all other Officers are allowed. The Gentlemen of the Corps are sensible of this, and did propose to support one at their private expence—But I think it would have a more graceful appearance were he appointed as others are. I could wish some method was practised, to bring the commonalty acquainted with the Laws against entertaining of Deserters; and to enforce those Laws more effectually than they ever have been. The number of Cattle that has been drove, and now is continually driving to Pennsylvania, may be thought worth noticing.
I informed your Honor immediately after my accompts were cursorily examined in April last, that the Committee objected to the money advanced Jenkins; and you ordered me to pay him as the money became due, which you would see me paid. In August last, when my accompts were again examined, and the same charge still remaining, the Committee resolved I should get it back from Jenkins; which can not be done, unless your Honor will please to do it.
As they have absolutely refused to allow this charge, I should be glad to receive directions how to act with Jenkins; and to know whether you would have him continued any longer as a Rider. There is an Officer of the american Regiment recruiting at Alexandria, and purposes to go thro’ the country, and pass into Carolina; he has enlisted some Servants, and purposes to take all he can meet with. This I believe may evince the necessity of our following his example; otherwise we suffer our country to be weakened by those, and receive no immediate advantage

from it; tho’ I imagine the expence will be near the same to the Country—their being in the Kings or Countrys Service. I am with all due respect, Your Honors &c.

G:W.
Mount Vernon—September 23d 1756.    

